   Case 20-20077 Document 15 Filed in TXSB on 02/26/20 Page 1 of 1




                                                                                                    ENTERED
                                                                                                    02/26/2020




                                                      (Docket No. 12)

  The lawyer shall review the Local Rules, the Complex Case Procedures and the Court's published procedures.



Signed: February 26, 2020

                                                 ____________________________________
                                                 DAVID R. JONES
                                                 UNITED STATES BANKRUPTCY JUDGE
